Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 September 2021 has been entered.

Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record in this application fails to disclose or to otherwise suggest, either singly or in reasonable combinations, the three-phase multi-level circuit, particularly including, “wherein a first clamping diode is further connected between the output terminal of the first negative coupled inductor and a terminal, not connected to the second capacitor, of the first capacitor; and a second clamping diode is further connected between the output terminal of the second negative coupled inductor and a terminal, not connected to the first capacitor, of the second capacitor,” in combination with all remaining limitations as recited in the claim.
Claims 2 and 3 each depend, either directly or indirectly, from claim 1 and are therefore allowable for the same reason.

With respect to claim 5, the prior art made of record in this application fails to disclose or to otherwise suggest, either singly or in reasonable combinations, the three-phase multi-level circuit, particularly including, “a first multi-level generation unit and a second multi-level generation unit, wherein the first multi-level generation unit and the second multi-level generation unit each comprise: at least two switching transistor branches that are connected in parallel to the capacitance branch, […] a first inverter unit and a second inverter unit, wherein the first inverter unit comprises: a third half bridge and a fourth half bridge that are separately connected between the first negative coupled inductor and the second negative coupled inductor in the first multi-level generation unit; and the second inverter unit comprises: a third half bridge and a fourth half bridge that are separately connected between the first negative coupled inductor and the second negative coupled inductor in the second multi-level generation unit; and a first power inductor, a second power inductor, and a third power inductor, wherein the first power inductor is connected to a common terminal of two switching transistors in the fourth half bridge in the first inverter unit; the second power inductor is separately connected to a common terminal of two switching transistors in the third half bridge in the first inverter unit, and a common terminal of the fourth half bridge in the second inverter unit; and the third power inductor is connected to a common terminal of the third half bridge in the second inverter unit,” in combination with all remaining limitations as recited in the claim.
Claims 6-10 each depend, either directly or indirectly, from claim 5 and are therefore allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FRED E FINCH III/Primary Examiner, Art Unit 2838